 

FlLED

January 22, 2019
UNITED STATES DISTRICT COURT FOR THE CLERK, us DlsTRlcT couRT

EASTERN D|STRICT OF
c CAL|FORN|A

EASTERN DISTRICT OF CALIFORNIA

DEPUTV CLERK

 

 

 

UNITED STATES OF AMERICA,
Case No. 2:19-mj-00016-EFB
Plaintiff,

v.

RICK GLENN VARDELL,
Defendant.

)
)
)
)
) oRDER FoR RELEASE oF
) PERSoN lN CUSTODY

)

)

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release, RICK GLENN VARDELL, Case No. 2:19-mj-
00016-EFB from custody subject to the conditions contained in the attached “Notice to Defendant
Being Released” and for the following reasons:

Release on Personal Recognizance
__X_ Bail Posted in the Sum of: 350,000.00.
X Co-Signed Unsecured Appearance Bond
Secured Appearance Bond
X (Other) Conditions as stated on the record.
(Other)

This release order is not effective until the date defendant has signed,and understands the attached

“Notice to Defendant Being Released”. iv

Issued at Sacramento CA on 1/22/2019 at 2:450..m

 

yEdmund F. /Br/ennan y
United States Magistrate Judge\

 

 

